Citation Nr: 1519321	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  08-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as congenital strabismus.

2.  Entitlement to service connection for a psychiatric disorder, including as secondary to an eye disability.


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active honorable naval service from March 1974 to March 1978 and from October 1981 to October 1983.  A period of service from January 1984 to December 1985 was under other than honorable conditions.  See March 1997 Administrative Decision (finding the discharge from the period of service from January 1984 to December 1985 a bar to VA benefits).

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a bilateral eye disability and entitlement to service connection for an acquired psychiatric disorder have been recharacterized to better reflect the evidence and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The Veteran testified before the undersigned Veterans Law Judge during a January 2010 Travel Board Hearing.  A transcript is associated with the record.

The Board previously remanded the appeal for service connection for a psychiatric disorder in May 2010, September 2011, and February 2013 for additional development.

In a September 2011 decision, the Board denied the appeal for service connection for an eye disability.  The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court), and in an April 2012 order, the Court vacated the Board's decision and remanded the matter back to the Board.  In February 2013, the Board remanded the appeal for further development. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required to ensure the Veteran is given every possible consideration.

A.  Eye disability.

The Veteran contends that his congenital strabismus, for which he received surgery and other treatment prior to service, was aggravated beyond its natural progression by his active naval service as a signalman, resulting in now-constant diplopia.  See August 2007 Statement; Transcript of Record pp. 4-10, 12-13, 17, 22.

The Veteran filed a claim for service connection for myasthenia gravis in November 2013, but it has not yet been adjudicated by the AOJ.  See November 2013 Claim; August 2013 VA Treatment Records (diagnosing myasthenia gravis).  Myasthenia gravis is a muscular disability that can affect any muscle of the body.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1233 (31st ed. 2007) (defining "myasthenia" as muscular debility and "myasthenia gravis" as "an autoimmune disease of neuromuscular function due to the presence of antibodies of acetylcholine receptions at the neuromuscular junction").  

While the RO appears to have treated the Veteran's claim for service connection for myasthenia gravis as if it were the same claim as his claim for service connection for a bilateral eye disability (see March 2014 RO letter to Veteran), because myasthenia gravis appears to be a distinctly diagnosed disability separate from the Veteran's congenital strabismus, entitlement to service connection for myasthenia gravis must be separately adjudicated.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (the issue is whether the current claim has the same "factual basis," the same disease or injury, as the previously denied claim).

As medical evidence in the record suggests that the Veteran's eye complaints and symptoms may be attributable to myasthenia gravis, childhood congenital strabismus surgery, or both, the Veteran's appeal for service connection for a bilateral eye disability is inextricably intertwined with his yet-unadjudicated claim for entitlement to service connection for myasthenia gravis.  See January 2014 VA Ophthalmology Treatment Records (diagnosing myasthenia gravis with associated double vision, but noting that his diplopia and alternating esotropia may also be residuals of the childhood strabismus surgery); June 2014 VA Neurology Treatment Records (diagnosing ocular myasthenia gravis and noting complaints of generalized weakness for the prior four or five months); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).

Further, the Board notes that the Veteran was diagnosed in February 2014 with additional eye disabilities, including cataracts and vitreous syneresis, for which no VA opinion has yet been provided.

B.  Psychiatric disorder

The Veteran contends that he has psychiatric disorders, including depression, anxiety, and alcohol and nicotine abuse, due to frustration with his vision problems.  See Transcript of Record p. 20; November 2007 VA Psychiatric Treatment Records. 

The Veteran has regularly attributed an increase in frustration, anger, and irritability due to his medical condition-specifically, to his diplopia.  His appeal for service connection for an acquired psychiatric disability is therefore inextricably intertwined with his appeal for a bilateral eye disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).

Further, the record lacks sufficient evidence to make a decision on the claim.  The August 2013 VA psychiatric examiner diagnosed the Veteran with alcohol abuse as well as personality disorder, not otherwise specified (NOS), but did not provide an etiological opinion regarding the Veteran's alcohol abuse and was not asked to indicate whether any additional disability resulted from a disability superimposed onto a personality disorder during the Veteran's active service.  

In addition, it is unclear whether the Veteran has had any other psychiatric disorders since filing his claim.  The August 2013 VA psychiatric examiner indicated that the Veteran might have other psychiatric diagnoses, but they could not be clearly distinguished from his personality disorder, NOS, and alcohol abuse until after a prolonged period of sobriety.  However, the record reveals that the Veteran has also been diagnosed with adjustment disorder with mixed anxiety and depressed mood, anger management issues, major depressive disorder, depressive disorder, NOS, and nicotine use disorder.  See November 2007 VA Treatment Records; March 2008 VA Psychiatric Examination; July 2010 VA Psychiatric Examination; October 2011 VA Treatment Records; September 2012 VA Psychiatric Treatment Records; August 2013 VA Psychiatric Examination; February 2014 VA Treatment Records.  

Accordingly, the case is REMANDED for the following action:

1. Make attempts to obtain any outstanding records from VA, the Social Security Administration (SSA), Drs. Polly, Brazis, Grossman, Palmer, Bask, Ez, Patel, Levine, Khuddus, Hess, Marcus, and Horning as well as the Mayo Clinic, St. Luke's Cataract & Laser Institute, and Hess Pediatric Ophthalmology Specialists.  Notify the Veteran of any efforts and associate a copy of any efforts with the claims file.

2. After any outstanding treatment records are received, schedule the Veteran for a psychiatric examination by an appropriate examiner to determine the nature and etiology of any psychiatric disorder present at any point since filing his claim in 2003.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims files, perform all indicated studies, and report any findings.  

The examiner should review the treatment records cited to in the Remand above that contain evidence that the Veteran was diagnosed at various times with several different psychiatric disorders.  The examiner should address these diagnoses and explain why the Veteran has or has not had these disorders since filing his 2003 claim.

The examiner MUST provide an opinion, based on the record, for each psychiatric disorder the Veteran has or has had at any point since filing his 2003 claim, regarding:

(a) whether the psychiatric disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's first or second period of enlistment.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether any preexisting psychiatric disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease) by the Veteran's active service.

If the examiner does not find clear and unmistakable evidence that any diagnosed psychiatric disorder preexisted a qualifying period of service and was not aggravated by such service, the examiner MUST provide an opinion regarding:

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder present since the Veteran's 2003 claim is otherwise etiologically related to an in-service injury, disease, or event.

(d) whether it is at least as likely as not that the psychiatric disorder is proximately due to or, in the alternative, chronically aggravated by service-connected disability.

(e) If a personality disorder is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current psychiatric disorder.  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If medical literature is used, please provide a citation.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. After any outstanding records have been obtained, schedule the Veteran for examinations by appropriate examiners regarding the nature and etiology of any eye disability, including ptosis, diplopia, strabismus, cataracts, and vitreous syneresis.  Provide the examiners with a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims files, perform all indicated studies, and report any findings.  

The examiner MUST provide an opinion, based on the record, for each diagnosed eye disability the Veteran has or has had at any point since filing his 2003 claim, regarding:

(a) whether the eye disability clearly and unmistakably (it is medically undebatable) preexisted the Veteran's first or second period of enlistment.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether any preexisting eye disability was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease) by the Veteran's active service, including using binoculars and long-range telescopes to identify ships while serving as a signalman and running into a door frame at night in approximately 1976.

For any diagnosed eye disability for which the examiner does not find clear and unmistakable evidence that such diagnosed eye disability preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any such eye disability present since the Veteran's 2003 claim is otherwise etiologically related to an in-service injury, disease, or event, including using binoculars and long-range telescopes to identify ships while serving as a signalman and running into a door frame at night in approximately 1976.

(d) whether it is at least as likely as not that any such eye disability is proximately due to or, in the alternative, chronically aggravated by service-connected disability.

(e) If a congenital or developmental defect is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current eye disability.  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If medical literature is used, please provide a citation.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. After undertaking any indicated development, adjudicate the Veteran's claim of entitlement to service connection for myasthenia gravis.  Appropriate notice of the determination and of the Veteran's appellate rights should be provided.  The Veteran and his representative should be notified that additional action (e.g., notice of disagreement, statement of the case, and substantive appeal) is required for appellate review of any adverse decision on this issue.

5. If the benefits currently sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






